Title: John Quincy Adams to Elizabeth Smith Shaw, 29 March 1786
From: Adams, John Quincy
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      Dear Madam
      Cambridge March 29th: 1786
     
     I should, certainly have written before this, at least to show how gratefull a Sense, I retain, of the numerous obligations, I was under both to my Uncle, and Aunt, while I was at Haverhill. But what with going to Braintree, and what with having been since I came here, much more closely engaged, than I shall be for the future, my intention till now has failed. About 10 this morning, the man got here with my Trunks, very à propos, as I began, to be quite scanty for clean Linen. Every thing is as safe, and free from damage, as I could wish. I thank you, my dear Aunt, for your Congratulations. It was a very fortunate Circumstance, that I obtained so good a Chamber, so near my friends, and with a Gentleman, whose Character is much esteemed and respected universally through College.
     My articles of impeachment, will never I believe have any fatal Consequences. Indeed when I found what was going forward at Braintree, I was so highly diverted, that I almost wished I had known it before: but I never doubted but my Cousin, had very good Reasons, for not letting me know it. I do not know by what association of Ideas, I never can think of a Wind-mill, but what Don Quixote, comes into my mind. He used to fight Wind-mills, and if his Head, had not run so much upon fighting, perhaps he might have built them. There is no great difference, between the two projects.
     The man, returns so soon, that I have not Time, to say, any more: by the next Post I intend to write to my Cousin, and shall be able to be more particular.
     
      Your obliged Nephew, & very humble Servant.
      J. Q. Adams
     
    